                                 1   Mark A. Romeo, Bar No. 173007
                                     mromeo@littler.com
                                 2   Derek S. Hecht, Bar No. 273039
                                     dhecht@littler.com
                                 3   LITTLER MENDELSON P.C.
                                     18565 Jamboree Road
                                 4   Suite 800
                                     Irvine, California 92612
                                 5   Telephone: 949.705.3000
                                     Fax No.:      949.724.1201
                                 6
                                     Attorneys for Plaintiff
                                 7   R. R. DONNELLEY & SONS COMPANY
                                 8
                                                                      UNITED STATES DISTRICT COURT
                                 9
                                                                      EASTERN DISTRICT OF CALIFORNIA
                                10
                                11
                                     R. R. DONNELLEY & SONS                               Case No. 2:21-cv-00753-JAM-AC
                                12   COMPANY, a Delaware corporation,
                                                                                          STIPULATION FOR ENTRY OF
                                13                           Plaintiff,                   PRELIMINARY INJUNCTION
                                14            v.
                                                                                          ASSIGNED FOR ALL PURPOSES
                                15   JOHN PAPPAS III, an individual, and                  TO JUDGE
                                     DOES 1-10,
                                16

                                                             Defendants.
                                17

                                18            Plaintiff R. R. DONELLEY & SONS COMPANY (“RRD”) and Defendant
                                19    JOHN PAPPAS III (“Pappas”), by and through their respective counsel, hereby
                                20    stipulate as follows:
                                21            1.        WHEREAS, Pappas is a former employee of RRD;
                                22            2.        WHEREAS, as alleged in RRD’s April 26, 2021 Complaint, prior to
                                23   Pappas’ resignation, Pappas engaged in conduct that RRD contends breached his
                                24   duty or loyalty and by downloading RRD Confidential Information, as defined
                                25   below, using a non RRD computer and then deleting those files from RRD’s cloud-
                                26   based storage accounts;
                                27            3.        WHEREAS, Pappas is now working for Dome Printing;
                                     4826-2470-1671.1 / 080723-1059
                                28
LITTLER MENDELSON P.C.
    1856 5 J am b ore e R oad
             Suit e 8 00
      Irv i ne, C A 926 12
         949. 7 05. 30 00
                                                                 STIPULATION FOR ENTRY OF PERMANENT INJUNCTION
                                1            4.       WHEREAS, Pappas denies all of the allegations of wrongdoing set forth
                                2    in the Complaint, and admits to no wrongdoing, misconduct, and/or breach of any
                                3    obligation; and
                                4            5.       WHEREAS, to avoid the cost and expense of going through a
                                5    Temporary Restraining Order and Preliminary Injunction proceeding, RRD and
                                6    Pappas are in agreement on the terms of a stipulated preliminary injunction.
                                7            IT IS SO STIPULATED between RRD and Pappas, through their
                                8    respective attorneys of record, that based on this record and the recitals contained
                                9    above, the Court should enter a Preliminary Injunction:
                                10                    a)       Enjoining Pappas, and those acting in concert with him from: (i)
                                11              using, disclosing, exploiting, transmitting, copying, or accessing, either
                                12              directly or indirectly, any RRD confidential, proprietary, and/or trade secret
                                13              information (collectively the “Confidential Information”) in any way,
                                14              regardless of where stored or copied; and (ii) deleting or manipulating any
                                15              Confidential Information or other data copied or taken from RRD that Pappas
                                16              or his agents have uploaded and/or stored using any computer, USB
                                17              device(s), external hard drive, and/or cloud-based storage account, or any
                                18              other software or hardware application of any kind.
                                19                    b)       Compelling Pappas, and those acting in concert with him, within
                                20              five (5) days to: (i) immediately turn over to RRD any and all RRD hard copy
                                21              records containing any RRD Confidential Information that is in Pappas’s
                                22              possession, custody, or control; (ii) make all of Pappas’s personal electronic
                                23              data storage system(s) and/or personal computer(s), including but not limited
                                24              to computers, hard drives, USB storage devices, cloud based data storage
                                25              systems, smart phones, and any other electronic storage device(s) (together
                                26              with log-ons and passwords for each) available to an independent third party
                                27              forensic analyst, agreed upon by the parties, to create a forensic image to (a)
                                28                                                         2
LITTLER MENDELSON P.C.
                                     4826-2470-1671.1 / 080723-105S9TIPULATION   FOR ENTRY OF PERMANENT INJUNCTION
        At t orney s at Law
    1856 5 J am b ore e R oad
              Suit e 8 00
       Irv i ne, C A 926 12
          949. 7 05. 30 00
                                1               preserve data; and (b) verify if Pappas is in possession, custody, or control
                                2               of RRD’s Confidential Information, and to determine any and all uses,
                                3               copies, or transmissions of such data while in Pappas’s control or custody.
                                4                      i. Such analyst shall not provide any information to RRD from such
                                5                          devices or systems unrelated to the RRD Confidential Information
                                6                          but shall provide to Plaintiff’s counsel a copy of all RRD
                                7                          Confidential Information located through such forensic analysis and
                                8                          any material reflecting or relating to the copying, transport, or use of
                                9                          the RRD’s Confidential Information.
                                10                    ii. For the avoidance of doubt, the examiner shall not disclose: (a)
                                11                         privileged information between Pappas and his attorneys; or (b)
                                12                         information subject to other confidentiality obligations Pappas may
                                13                         have to other third parties, including Dome Printing. To ensure no
                                14                         privileged/non-RRD proprietary information is provided to RRD, the
                                15                         files/folders that are located by the forensic examiner will first be
                                16                         sent to counsel for Pappas, and Pappas’s counsel will have five days
                                17                         to review the same and if it believes that any of the data contains
                                18                         privileged and/or non-RRD’s proprietary information belonging to
                                19                         third parties, counsel for Pappas will produce a privilege log to be
                                20                         sent to counsel for RRD. The parties will then work together in good
                                21                         faith to resolve any disputes over privilege/non-RRD proprietary
                                22                         information. The neutral forensic examiner shall exercise his/her
                                23                         reasonable business judgment in resolving any dispute. Exclusionary
                                24                         keywords may be used to identify putatively privileged documents for
                                25                         review by Pappas’s counsel in accordance with the above
                                26                         procedures.
                                27                    c)       Compelling Pappas to preserve all evidence, whether electronic
                                28                                                         3
LITTLER MENDELSON P.C.
                                     4826-2470-1671.1 / 080723-105S9TIPULATION   FOR ENTRY OF PERMANENT INJUNCTION
        At t orney s at Law
    1856 5 J am b ore e R oad
              Suit e 8 00
       Irv i ne, C A 926 12
          949. 7 05. 30 00
                                 1              or otherwise, related in any way to this matter.
                                 2                    d)       Compelling Pappas to respond to and provide substantive
                                 3              responses within seven (7) days of service to one (1) set of document requests
                                 4              consisting of fifteen inspection demands and one (1) set of interrogatories
                                 5              consisting of fifteen interrogatories and also submit to a deposition no later
                                 6              than fourteen (14) days after the issuance of this Order.
                                 7
                                     Dated:          April 29, 2021                        Respectfully Submitted,
                                 8
                                 9
                                10                                                         MARK A. ROMEO
                                                                                           DEREK S. HECHT
                                11                                                         LITTLER MENDELSON, P.C.
                                                                                           Attorneys for Plaintiff
                                12                                                         R.R. DONNELLEY & SONS
                                                                                           COMPANY
                                13
                                14 Dated:           April 29, 2021                        BUCHALTER, P.C.
                                15
                                16                                                        By:
                                                                                                Dylan W. Wiseman
                                17                                                              Berit Elam
                                                                                                Attorneys for Defendant
                                18                                                              JOHN PAPPAS III
                                19

                                20

                                21
                                22
                                     PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                23
                                24
                                25   Dated: April 30, 2021                               /s/ John A. Mendez
                                                                                        THE HONORABLE JOHN A. MENDEZ
                                26
                                                                                        UNITED STATES DISTRICT COURT JUDGE
                                27
                                                                                           4
                                28
LITTLER MENDELSON P.C.               4826-2470-1671.1 / 080723-105S9TIPULATION   FOR ENTRY OF PERMANENT INJUNCTION
        At t orney s at Law
    1856 5 J am b ore e R oad
              Suit e 8 00
       Irv i ne, C A 926 12
          949. 7 05. 30 00
